10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 33-3 Filed 12/31/19 Page 1 of 3

The Honorable Robert S. Lasnik

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
) Case No. 2:18-cv-01067-RSL
Plaintiff, )
) PROPOSED] ORDER STAYING
V. ) EXECUTION OF ORDER OF
) FORECLOSURE AND JUDICIAL
JAMES J. JACKSON III; y SALE
KING COUNTY; STATE OF WASHINGTON )
DEPARTMENT OF REVENUE; and )
JPMORGAN CHASE BANK, N.A., )
)
Defendants. )
)

 

Plaintiff, the United States, and Defendant James J. Jackson IH, entered into an
agreement to stay the execution of the Court’s Order of Foreclosure and Judicial Sale in order to
provide James J. Jackson III with an opportunity to refinance the Subject Property, provided that
the refinancing is in accordance with the terms of the settlement agreement entered between the
United States and James J. Jackson III, including that the refinancing fully pays Mr. Jackson’s
federal tax liabilities described in paragraphs 1-2 of the Stipulated Motion for Entry of Judgment,
Order of Foreclosure and Judicial Sale, and Order Staying Execution of Order of Foreclosure and

Judicial Sale (“Stipulated Motion”) (Dkt. # 33). Pursuant to the stipulation between the parties

[Proposedf Order Staying Execution of Order of Foreclosure and ] U.S. DEPARTMENT OF JUSTICE
Judicial Sale Tax Division, Western Region
(Case No. 2:18-cv-01067-RSL) P.O. Box 683

Washington, D.C. 20044
Telephone: 202-616-3366

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 33-3 Filed 12/31/19 Page 2 of 3

set forth in the Stipulated Motion, IT IS HEREBY ORDERED:

1. The Order of Foreclosure and Judicial Sale entered by this Court is stayed until
July 1, 2020, at which point, this stay will automatically expire.

2. If James J. Jackson III successfully refinances the Subject Property in accordance
with the terms of the settlement agreement entered between the United States and James J.
Jackson III, including that the refinancing fully pays Mr. Jackson’s federal tax liabilities
described in paragraphs 1-2 of the Stipulated Motion, or otherwise satisfies the federal tax
liabilities at issue in this action, prior to July 1, 2020, then the Court shall promptly be notified.

3. At all times until the ultimate disposition of the Subject Property, and consistent
with the Order of Foreclosure and Judicial Sale, James J. Jackson III shall take all reasonable
steps necessary to preserve the Subject Property, including all buildings, improvements, fixtures,
and appurtenances to the Subject Property, in its current condition, including, without limitation,
maintaining a fire and casualty insurance policy. He shall neither commit waste against the
Subject Property nor permit anyone else to do so.

4, At all times until the ultimate disposition of the Subject Property, and consistent
with the Order Foreclosure and Judicial Sale, James J. Jackson III shall neither do anything that
tends to reduce the value or marketability of the Subject Property nor cause or permit anyone
else to do so. He shall not record any instruments, publish any notice, or take any other action
(such as running newspaper advertisements or posting signs) that may directly or indirectly tend
to adversely affect the value of the Subject Property or that may tend to deter or discourage
potential bidders from participating in a public auction, should one ultimately become necessary,
nor shall he cause or permit anyone else to do so.

5. Until the expiration of this stay of execution of the Order of Foreclosure and

Judicial Sale on July 1, 2020, and within any extension of time granted by the United States to

[Proposed] Order Staying Execution of Order of Foreclosure and 2 U.S. DEPARTMENT OF JUSTICE
Judicial Sale Tax Division, Western Region
(Case No. 2:18-cv-01067-RSL) P.O. Box 683

Washington, D.C. 20044
Telephone: 202-616-3366

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01067-RSL Document 33-3 Filed 12/31/19 Page 3 of 3

facilitate a successful refinance of the Subject Property, James J. Jackson III shall use good-faith
efforts to refinance the Subject Property in accordance with the terms of the settlement
agreement entered between the United States and James J. Jackson III, or otherwise satisfy the

federal tax liabilities at issue in this action.

IT IS SO ORDERED.

DATED this apa day of nck ere
x
[WAL Larch

UNITED STATES DISTRICT JUDGE

Presented By:

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

s/ Yen Jeannette Tran

YEN JEANNETTE TRAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683

Washington, D.C. 20044
202-616-3366 (v)
202-307-0054 (f)
Y.Jeannette.Tran@usdoj.gov

Of Counsel:
BRIAN T. MORAN
U.S. Attorney, Western District of Washington

Attorneys for the United States of America

fPrepesetf] Order Staying Execution of Order of Foreclosure and 3 U.S. DEPARTMENT OF JUSTICE
Judicial Sale Tax Division, Western Region
(Case No. 2:18-cv-01067-RSL) P.O. Box 683

Washington, D.C. 20044
Telephone: 202-616-3366

 

 
